It turned out in evidence, that the dam was erected in the Ray’s town branch of Juniata, near the mouth of Dunning’s creek, where it falls into Juniata, and the court ordered the plaintiff to be-called on account oh the variance.
■Plaintiff nonsuit.
MEMORANDUM.
The report of the case of the attorney general and the grantees, under the acts of assembly of 3d April 1792, would follow here; but the author having furnished Mr. Dallas with his report of the case, which is printed totidem verbis in 4Dallas 237, it is therefore omitted in this,publication.